Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10 in the reply filed on 03/08/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021.
Claims 1-20 remain pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing, reagent pipette, and sample pipette must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Specification
The disclosure is objected to because of the following informalities: the specification refers to the “high-resolution probe switch” and “low-force plunger” with the same reference number 105 in paragraph [0025]. Is it unclear if the two elements are the same or not since they refer to the same element in the drawings.  
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “is aligned with a predetermined target, based on the alignment of the hunting tool”, “is determined based on force detected at the pressure sensitive tip”, is based on 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the alignment of the hunting tool" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, the claim is drawn to an automated probe switch alignment system. However, the claims fail to recite any element capable of performing the limitation “wherein the hunting tool alignment is determined based on force detected at the pressure sensitive tip”. The structure must be organized and correlated in such a manner as to present a complete  Claims 2-10 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 recites the limitation "the reagent pipette alignment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, claim 2 recites the limitation “the alignment of the elongated hunting tool" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the term "elongated" in claim 2 is a relative term which renders the claim indefinite.  The term "elongated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 6, claim 6 recites the limitation "the sample pipette alignment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-9 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 6, claim 6 recites the limitation "the alignment of the shortened hunting tool" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-9 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 6, claim 6 recites the limitation "the shortened hunting tool" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-9 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 6, the term "shortened" in claim 6 is a relative term which renders the claim indefinite.  The term "shortened" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art Claims 7-9 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites the limitation "the housing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihiro (JP 2004325421 A).
Regarding claim 1, Yoshihiro teaches an automated probe switch alignment system (Figs. 6-11) comprising: 
a robotic arm (Fig. 6, element 55); 
a probe (any one of element 52, “liquid storage member”), having a sampling tip (Fig. 10 shows liquid storage member 52 having a sampling tip), attached to the robotic arm; and 
a hunting tool (Fig. 9, elements 53, 59, and 61) attached to the robotic arm, the hunting tool having a pressure sensitive tip (paragraph [0053] teaches the needle has a tip and the needle is pressure sensitive in the sense that it moves upwards to compress and deform coil springs 62 when pressed with a substrate 3), 
wherein the sampling tip of the probe is aligned with a predetermined target, based on the alignment of the , and wherein the hunting tool alignment is capable of being determined based on force detected at the pressure sensitive tip.
Note that the “predetermined target” is not positively recited structurally in claim 1 and is interpreted as a functional limitation describing the position of the sampling tip of the probe.
Note that the functional recitations that describe the hunting alignment tool, specifically “determined based on force detected at the pressure sensitive tip”, is interpreted as intended uses of the system and are given patentable weight to the extent which effects the structure of the claimed system as delineated above. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function (see MPEP 2114 and 2173.05(g)). 
Regarding claim 2, Yoshihiro teaches all of the elements of the claimed invention as stated above. Yoshihiro further teaches the system further comprising a reagent pipette (Fig. 6, any one of element 52), wherein the hunting tool is an elongated hunting tool (Fig. 6, element 53) , and wherein the reagent pipette alignment is based on the alignment of the elongated hunting tool (Fig. 6).
Regarding claim 4, Yoshihiro teaches all of the elements of the claimed invention as stated above. Yoshihiro further teaches the system further comprising a housing (Fig. 9, element 66, “needle brushes”) attached to the robotic arm, wherein the elongated hunting tool is inserted through the housing attached to the robotic arm.
Regarding claim 5, Yoshihiro teaches all of the elements of the claimed invention as stated above. Yoshihiro further teaches the system wherein the elongated hunting tool is removable from the housing.

Regarding claim 6, Yoshihiro teaches all of the elements of the claimed invention as stated above. Yoshihiro further teaches the system further comprising a sample pipette (Fig. 9, any one of element 52), wherein the sample pipette alignment is based on the alignment of the shortened hunting tool (Fig. 9).
Regarding claim 8, Yoshihiro teaches all of the elements of the claimed invention as stated above. Yoshihiro further teaches the system further comprising a housing (Fig. 9, element 53d, “flange”) attached to the robotic arm, wherein the housing is configured to be inserted into the shortened hunting tool (flange 53 is inside the hunting tool, wherein the hunting tool is interpreted as elements 53, 59 and 61).
Regarding claim 9, Yoshihiro teaches all of the elements of the claimed invention as stated above. Yoshihiro further teaches the system wherein the shortened hunting tool is removable from the housing.
Note that the functional recitations that describe the shortened hunting tool is interpreted as intended uses of the system and are given patentable weight to the extent which effects the structure of the claimed system as delineated above. 
Regarding claim 10, Yoshihiro teaches all of the elements of the claimed invention as stated above. Yoshihiro further teaches the system wherein the pressure sensitive tip of the hunting tool extends lower than the sampling tip of the probe (Fig. 10 teaches needle 53 extending lower than liquid storage member 52).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro as applied to claim 1 above, and further in view of Ding et al. (US 7457686 B2, hereinafter “Ding”).
Regarding claim 3, Yoshihiro teaches all of the elements of the claimed invention as stated above. Yoshihiro fails to teach the system wherein the predetermined target comprises one of: round targets on an indexing reagent pack, slotted targets on inner cuvette rings, and slotted targets on outer cuvette rings.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihiro to incorporate the teachings of Ding to provide the predetermined target comprising round targets on an indexing reagent pack. Doing so would utilize known methods of alignment for robotic arms that would have a reasonable expectation of successfully calibrating the robotic arm and improve precision of the  system.
Note that the “predetermined target” is not positively recited structurally in claim 1 and is interpreted as a functional limitation describing the position of the sampling tip of the probe.
Regarding claim 7, Yoshihiro teaches all of the elements of the claimed invention as stated above. Yoshihiro further teaches the system wherein the predetermined target comprises one of: sample track pucks, tip tray indexers for consumable tips, inner cuvette rings, and outer cuvette rings.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihiro to incorporate the teachings of Ding to provide the predetermined target comprising round targets on an indexing reagent pack. Doing so would utilize known methods of alignment for robotic arms that would have a reasonable expectation of successfully calibrating the robotic arm and improve precision of the  system.
Note that the “predetermined target” is not positively recited structurally in claim 1 and is interpreted as a functional limitation describing the position of the sampling tip of the probe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
, and wherein the hunting tool alignment is capable of being determined based on force detected at the pressure sensitive tip (column 4, lines 53 – column 5, line 20).
Shaw (US 5344610 A) teaches an aspirator probe with a disposable tip in a clinical analyzer (abstract; Fig. 3) comprising a hunting tool (40A) and a housing (92) attached to an arm (150), wherein the housing is configured to be inserted into a hunting tool (Fig. 3 shows housing 92 within hunting tool (40A). Shaw teaches an improvement of the probe being more compliant vertically to minimize inadvertent pivoting (column 2, lines 1-6).
Anami (US 5525298 A) teaches a device for delivering a sample (abstract; Fig. 2) comprising an arm (71), probe (54) with a sampling tip, hunting tool (53) with a pressure sensitive tip.
Oberli (US 3635094 A) teaches an automatic transfer pipette means (abstract; Fig. 1) comprising an arm (8), probe (10) with a sampling tip), and hunting tool (4).
Bjornson et al. (US 20060127281 A1) teaches a pipetting apparatus (abstract; Fig. 2) comprising an arm (paragraphs [0076]-[0077]), probe (5) with a sampling tip (bottom end of probe 5), hunting tool (2) with a pressure sensitive tip (paragraph [0075]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797